DETAILED ACTION

Elections/ Restrictions
Applicant’s election without traverse of Group I, claim(s) 1-14, drawn to a method of use, and species elections of (i) F4H5 as the single liquid vehicle comprising a semi-fluorinated alkane, (ii) glaucoma as the single disease or symptom to be treated, and (iii) ethanol as the solubilizing agent, in the reply filed on March 21, 2022 is acknowledged with appreciation.
2.	Claim 15 (Group II, drawn to a kit) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	The non-elected species are also currently withdrawn from consideration, i.e.   
semi-fluorinated alkanes other than F4H5 are withdrawn, diseases or symptoms other than glaucoma are withdrawn, and solubilizing agents other than ethanol are withdrawn.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on June 29, 2020, November 4, 2021 and March 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	The limitation “or a symptom associated therewith” in claim 1 renders the claim indefinite. The symptoms not defined by the claim, the specification does not provide a standard for ascertaining said symptoms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e. it is not clear what symptoms are encompassed by the claim or how they are associated.
	
claims 2, 9 and 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein the semifluorinated alkane is selected from F6H8 and F4H5,”  and the claim also recites “preferably wherein the semifluorinated alkane is F6H8,” which is the narrower statement of the range/limitation. 
	Claim 9 recites the broad recitation “wherein the composition target dose volume per eye is from 8 to 15 l” and the claim also recites “preferably from about 10 to 12 l,” which is the narrower statement of the range/limitation. 
	Claim 10 recites the broad recitation “wherein the composition comprises about 0.005 to 0.015% (w/v)” and the claim also recites “preferably about 0.008 to 0.012% (w/v) latanoprost,” which is the narrower statement of the range/limitation.
	The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Theisinger et al, U.S. 2013/0046014 A1, (hereafter referred to as Theisinger et al”).
	Claim 1 is directed to a method for the prevention or therapy of glaucoma, increased intraocular pressure, ocular hypertension and/or a symptom associated therewith (more specifically, glaucoma), comprising administering a pharmaceutical composition comprising latanoprost and a liquid vehicle comprising a semifluorinated alkane (more specifically, F4H5) to a patient in need thereof, wherein the composition is administered to the eye of a subject; and the amount of latanoprost administered in a single dose per eye is in the range of from about 0.5 to 1.4 g. Claim 2 is drawn to claim 1, and limits wherein the semifluorinated alkane is selected from F6H8 and F4H5 (applying the broadest reasonable interpretation to claim 2 in view of the above rejection under 35 USC 112(b), the limitation “preferably wherein the semifluorinated alkane is F6H8” is withdrawn). Claim 3 is drawn to claim 1, wherein the composition is administered topically to the eye of a subject. 
	 Claim 4 is drawn to claim 1, wherein the composition further comprises a solubilizing agent, more specifically wherein the solubilizing agent it selected from ethanol, medium chain triglycerides (MCT) or diethylene glycol monoethyl ether (DEGEE) (claim 5), (even more specifically, ethanol (claim 7)).  Claim 6 is drawn to claim 1, wherein the solubilizing agent is comprised in an amount of up to 2.5 % (w/w) with respect to the total weight of the liquid vehicle.  Claim 8 is drawn to claim 1, and limits wherein the composition is substantially free of water and of a preservative. Claim 9 is drawn to claim 1, wherein the composition target dose volume per eye is from about 8 to 15 l, preferably from about 10 to 12 l (applying the broadest reasonable interpretation to claim 9 in view of the above rejection under 35 USC 112(b), the limitation “preferably from about 10 to 12 l” is withdrawn). 
	Claim 13 is drawn to claim 1, wherein the composition comprises latanoprost dissolved in a liquid vehicle essentially consisting of at least 99 % (w/w) of 1- perfluorobutyl-pentane (CF3(CF2)3-(CH2)4CH3 (F4H5)) or 1-perfluorohexyl-octane (CF3(CF2)5-(CH2)7CH3 (F6H8)) and up to 1 % (w/w) ethanol, with respect to the total weight of the liquid vehicle.  

	Theisinger et al teach a method of treating glaucoma, comprising topically administering to the eye of a patient a pharmaceutical composition comprising a poorly water soluble prostaglandin analogue, most preferably latanoprost (paragraph [0053]), and a liquid vehicle comprising a semifluorinated alkane (“SFA”), (paragraphs [0025]-[0026]), preferably F4H5, (paragraph [0055]). Theisinger et al teach wherein g/ml to about 100 g/ml (paragraph [0053]). 
	Thiesinger et al report a droplet volume of 9.6 +/- 0.2 L for F4H5 when dosed with an eye dropper (page 6, see Table 2), which is within the range of “from about 8 to 15 l” required by instant claim 9.  Regarding the limitation “the amount of latanoprost administered in a single dose per eye is in the range of from about 0.5 to 1.4 g," the dosage per drop is implicitly disclosed, since a droplet volume of 9.6 +/- 0.2 L for F4H5 when dosed with an eye dropper corresponds to amount of 0.96 g latanoprost administered per single dose when taking into account the upper range of the preferred concentration (100 g/l).  Thus an amount of 0.96 g latanoprost administered per single dose is within the range of “from about 0.5 to 1.4 g” required by instant claim 1.
	In particular, in Example 4, Thiesinger et al discloses a solution of latanoprost at a concentration of 0.05 mg/ml in a liquid vehicle comprising F4H5 (99 wt%) and ethanol (1 wt%, which is embraced by the limitation “up to 2.5 % (w/w)” required by instant claim 6). Considering the droplet size from an eye dropper of 9.6 +/- 0.2 L (indicated for F4H5 reported in Table 2), the amount of latanoprost administered results in about 0.5 g latanoprost per eye drop. The composition of Example 4 is substantially free of water and of a preservative (required by instant claim 8).
	As such, Thiesinger et al teaches a solution of latanoprost in a liquid vehicle comprising F4H5 and ethanol, but does not specifically disclose a method of administering said solution to a patient in need thereof.

claims 1-9 and 13 are prima facie obvious.

	Claim 10 is drawn to claim 1, wherein the composition comprises about 0.005 to 0.015 % (w/v), preferably about 0.008 to 0.012 % (w/v) latanoprost (applying the broadest reasonable interpretation to claim 10 in view of the above rejection under 35 USC 112(b), the limitation “preferably about 0.008 to 0.012% (w/v) latanoprost” is withdrawn).  Claim 11 is drawn to claim 1, wherein the amount of latanoprost administered in a single dose per eye is in the range of from about 1.0 to 1.2 g. 5Serial No.: To be assigned Attorney Docket No.: NVL-37-USClaim 12 is drawn to claim 1, wherein the composition comprises about 0.01% (w/v) latanoprost, and wherein the latanoprost administered in a single dose per eye is about 1.1 g and wherein the composition target dose volume per eye is about 11 l. Claim 14 is drawn to claim 1, and limits wherein the composition is administered once daily.

 	Additionally, Theisinger et al teach that “the concentration of lantaoprost is about 0.001 wt% to about 0.01 wt%” (paragraph [0055], last line), which embraces about 0.01% (w/v) required by instant claim 12.  The “about 0.005 to 0.015 % (w/v)” required by instant claim 10 is reasonably suggested by “about 0.001 wt% to about 0.01 wt%” taught by Theisinger et al. The concentration of latanoprost is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal concentration of the active ingredient (i.e. latanoprost) in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
g” required by instant claim 11 and the “about 1.1 g” required by instant claim 12 are reasonably suggested by the amount of 0.96 mg latanoprost administered per single dose taught by Thiesinger et al (see above). One of skill in the art would know to optimize dosage amounts in order to achieve the desired results, and would have understood that any amount close to 0.96 mg, such as “about 1.0 to 1.2 g” as in claim 11 (and “about 1.1 g” as in claim 12), would reasonably be expected to be effective.
	Likewise, the target dose volume per eye of “about 11 l” required by claim 12 is reasonably suggested by the droplet size from an eye dropper of 9.6 +/- 0.2 L for F4H5 reported in Table 2. One of skill in the art would know to optimize target dose volume in order to achieve the desired results, and would have understood that any dosage volume close to 9.6 +/- 0.2 L, such as “about 11 l” as in claim 12, would reasonably be expected to be effective.
Regarding claim 14, directed to administration frequency, optimization of variables of the known method such as dosage, frequency of administration, etc. would be obvious to one skilled in the art.  Changing the dosage, purity or other characteristic (i.e. temperature, pressure, etc) of an old process does not render the newer claimed form patentable where the difference in weight, purity or characteristic was inherent, please see In re Cofer (CCPA 1966) 354 F2d 664, 148 USPA 268.  
Accordingly, instant claims 10-12 and 14 are also rejected as prima facie obvious.

Conclusion
13.	Claims 1-15 are present in the application.  Claim 15 is presently withdrawn from consideration. Claims 1-14 are rejected.  No claim is currently allowable.

Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-



/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611